PER CURIAM.
In a proceeding for the Dissolution of Marriage in which no personal service in the State of Colorado had been made upon the husband, the trial court issued an award of *384child support and ordered that it should supersede any award for child support which the wife had obtained through the Reciprocal Enforcement of Support Act. This order was issued by the respondent over the objections of the wife. The wife brought an Original Proceeding in the nature of Prohibition arguing that the trial court had no jurisdiction to issue such an order because it did not have in personam jurisdiction of the husband.
We issued the Rule to Show Cause. The respondent confessed the rule and prayed that the rule be made absolute. We do make the rule absolute and we order that the respondent vacate and quash the child support order in question.